Citation Nr: 0506186	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-29 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
rated as 10 percent disabling, to include entitlement to 
separate evaluations for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant had active military service from January 1942 
to September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 decision letter from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.


FINDING OF FACT

The appellant is receiving the maximum schedular evaluation 
for tinnitus.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus, to include 
separate evaluations for each ear, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for bilateral tinnitus was granted by 
rating action dated in November 2000, and a 10 percent 
disability evaluation was assigned under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260, effective from June 
15, 2000.  The appellant asserts that a separate 10 percent 
evaluation for each ear should be established.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the appellant's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The facts of this case are not in dispute.  In the 
appellant's September 2000 VA audiological examination, he 
was diagnosed with bilateral tinnitus.  By a November 2000 
rating action, the RO granted the appellant's claim for 
service connection for tinnitus and assigned a 10 percent 
disability rating under Diagnostic Code 6260 for the 
appellant's service-connected tinnitus, effective from June 
15, 2000.      

As noted above, the appellant's service-connected tinnitus 
has been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which provides that a maximum 10 percent evaluation is 
warranted for recurrent tinnitus.  On a claim for an original 
or an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a 
veteran is at the maximum evaluation and no other criteria 
are applicable, there is no case in controversy.  In order 
for a claim to proceed, there must be a benefit.  In this 
case, the maximum rating allowed for tinnitus under the 
applicable diagnostic code is 10 percent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As such, a higher schedular rating 
cannot be granted.

In a claim for the evaluation of tinnitus, the Board is 
required to discuss the applicability of 38 C.F.R. § 4.25(b) 
(2004).  Wanner v. Principi, 17 Vet. App. 4 (2003).  The 
Schedule, however, explicitly prohibits pyramiding of 
disability evaluations under 38 C.F.R. § 4.14 (2004).  VA has 
provided for separate ratings for "like organs" when it has 
intended to, and if separate ratings in the case of bilateral 
tinnitus were warranted, it would have been so provided.  
See, e.g., 38 C.F.R. § 4.115b, Diagnostic Code 7523 (2004) 
(providing separate ratings for atrophy of one testis and 
both testes), C.F.R. § 4.115b, Diagnostic Code 7524 (2004) 
(providing separate ratings for removal of one testis and 
both), and 38 C.F.R. § 4.116, Diagnostic Code 7626 (2004) 
(providing separate ratings for surgery on one breast and on 
both breasts).  The provisions of 38 C.F.R. § 4.25 are 
inapplicable to the facts of this case.

The appellant asserts that he experiences occasional tinnitus 
in both ears and that he is therefore entitled to a separate 
10 percent rating for tinnitus for each ear under Diagnostic 
Code 6260.  The Board finds no merit in this argument.  VA 
considers tinnitus a single disability, whether heard in one 
ear, both ears, or somewhere undefined in the head; no matter 
where the condition is manifested, the average impairment on 
earning capacity is the same.  Therefore, a single rating for 
tinnitus is warranted.  While the Schedule provides for 
separate rating for some other ear disabilities (see 
generally 38 C.F.R. § 4.87, Diagnostic Codes 6200-6210 
(2004)), it specifically does not address a "bilateral" 
condition in Diagnostic Code 6260 for tinnitus.  Tinnitus has 
been defined by the Court as a ringing, buzzing noise in the 
ears.  See YT v. Brown, 9 Vet. App. 195, 196 (1996); Kelly v. 
Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated 
Medical Dictionary 1725 (27th ed. 1988)).  Thus, the Board 
finds that either tinnitus is present or it is not, and that 
a single evaluation is appropriate whether it is perceived as 
being bilateral or unilateral.  

Moreover, the VA General Counsel held that Diagnostic Code 
6260, as in effect prior to June 10, 1999, and as amended as 
of that date, authorizes a single 10 percent disability 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or simply in the head.  
It was further held that separate ratings for tinnitus 
identified as being in both ears may not be assigned under 
either version of Diagnostic Code 6260, or any other 
diagnostic code.  VAOPGCPREC 2-03; 69 Fed. Reg. 25178 (2004).  

Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  Furthermore, 
effective June 13, 2003, Diagnostic Code 6260 was amended to 
state more explicitly that only a single 10 percent 
evaluation will be assigned for tinnitus, whether it is 
perceived in one ear, both ears, or somewhere else in the 
head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) 
(2003); 68 Fed. Reg. 25,822-23 (2003).

The Board therefore concludes that Diagnostic Code 6260 
provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2004); Cromley v. 
Brown, 7 Vet. App. 376, 378 (1995) (10 percent is the highest 
level possible under the regulations for tinnitus); see also 
Smith v. Brown, 7 Vet. App. 255, 259 (1994) (there is no 
statutory, regulatory, or case authority which requires the 
Board to make a determination of 10 percent for tinnitus for 
each ear).

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Accordingly, the claim for a 
rating in excess of 10 percent, to include separate 
evaluations for each ear, must be denied as a matter of law.  

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  Because the claim 
is being denied as a matter of law, no further development 
under the VCAA or previously existing law is warranted.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004).






ORDER

An evaluation in excess of 10 percent for service-connected 
bilateral tinnitus, to include entitlement to separate 
evaluations for each ear, is denied.





	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


